 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”) dated as of April 22, 2013 to the Amended and
Restated Revolving Credit and Guaranty Agreement dated as of June 13, 2011 (the
“Credit Agreement”) among Tower Automotive Holdings USA, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto (together with
the Borrower, collectively, the “Loan Parties”), the Lenders party thereto from
time to time and JPMorgan Chase Bank, N.A., as administrative agent (the
“Agent”).

 

The parties hereto agree as follows:

 

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to (x)
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement and (y) “thereof”, “thereunder”, “therein” and
“thereby” and each other similar reference and each reference to the Credit
Agreement and each other similar reference contained in the other Loan Documents
shall, in each case, as of the Amendment Effective Date (as defined below),
refer to the Credit Agreement as amended hereby.

 

Section 2. Amendments.

 

(a)           The definition of “Permitted Refinancing Indebtedness” in Section
1.01 of the Credit Agreement is amended by inserting the following new paragraph
at the end thereof:

 

“Notwithstanding the foregoing, the following shall constitute “Permitted
Refinancing Indebtedness”: Indebtedness in the form of one or more tranches of
term loans incurred to Refinance the Secured Notes, provided that (i) the
aggregate amount of such Indebtedness does not exceed $430,000,000, (ii) such
Indebtedness contains covenants and events of default that are customary for
term loan financings of such type, as determined in good faith by the Borrower
(it being understood that a financial maintenance covenant shall be permitted),
(iii) such Indebtedness satisfies any otherwise applicable requirements set
forth in clauses (b), (c) and (d) in the preceding paragraph and (iv) the
proceeds of such Indebtedness are used solely to Refinance the Secured Notes
and/or, directly or indirectly, up to $25,000,000 of Indebtedness of one or more
Foreign Subsidiaries and to pay accrued and unpaid interest thereon and
applicable fees, expenses, penalties and premiums in connection therewith from
time to time (including, for the avoidance of doubt, after the date on which
such Indebtedness is incurred).”

 

 

 

 

(b)          Clause (y) of the proviso in paragraph (A) of the definition of
“Permitted Restrictions” in Section 1.01 of the Credit Agreement is amended by
inserting the following parenthetical “(other than the Permitted Refinancing
Indebtedness described in the last paragraph of the definition of such term)”
immediately after the phrase “Permitted Refinancing Indebtedness”.

 

(c)          Sub-clause (z) in clause (b) of Section 3.17 of the Credit
Agreement is amended by replacing the reference to “clause (ii) of Section
6.03(q)” with a reference to “clause (iii) of Section 6.03(q)”.

 

(d)          The last paragraph of Section 6.01 of the Credit Agreement is
amended and restated to read in its entirety as follows:

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
‎Section 6.01 may at any time attach to any Loan Party’s (1) Eligible Accounts
Receivable, other than those permitted under clause (i) of the definition of
Permitted Lien or clause (b) or (m) above and (2) Eligible Inventory, other than
those permitted under clause (i) or (ii) of the definition of Permitted Lien or
clause (b) or (m) above.

 

(e)          Section 6.03(q) of the Credit Agreement is amended and restated to
read in its entirety as follows:

 

(q)          (i) Indebtedness incurred under the Secured Notes Indenture, (ii)
[reserved] and (iii) Permitted Refinancing Indebtedness incurred to Refinance
Indebtedness permitted pursuant to clause ‎(i), (ii) or this clause (iii) or as
otherwise contemplated by clause (iv) of the definition of Permitted Refinancing
Indebtedness.

 

Section 3. Representations of Loan Parties. Each Loan Party represents and
warrants that (a) the representations and warranties of the Loan Parties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Amendment Effective Date with
the same effect as if made on and as of such date (unless such representation or
warranty is made only as of a specific date, in which event such representation
or warranty is true and correct in all material respects as of such specific
date) and (b) no Default or Event of Default has occurred and is continuing on
the Amendment Effective Date.

 

2

 

 

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart hereof by facsimile or electronic transmission shall be as effective
as delivery of an original executed counterpart hereof.

 

Section 5. Effectiveness. This Amendment shall become effective on the date when
the following conditions are met (the “Amendment Effective Date”):

 

(a)          the Agent shall have received from each of the Loan Parties and the
Lenders party hereto, who constitute the Required Lenders, (x) a counterpart of
this Amendment signed on behalf of such party or (y) evidence satisfactory to
the Agent (which may include a facsimile or other electronic transmission) that
such party has signed a counterpart of this Amendment; and

 

(b)          the Borrower shall have paid all expenses of the Agent payable
pursuant to Section 10.05(a) of the Credit Agreement to the extent invoiced on
or prior the Amendment Effective Date (including, without limitation, the
reasonable fees, disbursements and other charges of Davis Polk & Wardwell LLP).

 

Section 6. Reference To and Effect Upon the Credit Agreement.

 

(a)          Except as expressly set forth herein, all terms, conditions,
covenants, representations and warranties contained in the Credit Agreement and
the other Loan Documents and all rights of the Agent, the Issuing Lender, the
Swing Line Lender and the Lenders and all obligations of the Loan Parties, shall
remain in full force and effect. Each Loan Party hereby confirms that the Credit
Agreement and the other Loan Documents are in full force and effect.

 

(b)          This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and all the other Loan Documents.

 

Section 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

[Signature Pages Follow]

 

3

 

  



  BORROWER:       TOWER AUTOMOTIVE HOLDINGS USA, LLC       By:     /s/ Mark M.
Malcolm     Name:  Mark M. Malcolm     Title:  President and Chief Executive
Officer



 

  GUARANTORS:       TOWER INTERNATIONAL, INC. (formerly known as Tower
Automotive, LLC)       By:     /s/ Mark M. Malcolm     Name:  Mark M. Malcolm  
  Title:  President and Chief Executive Officer

 

  TOWER AUTOMOTIVE HOLDINGS I, LLC       By:     /s/ Mark M. Malcolm    
Name:  Mark M. Malcolm     Title:  President and Chief Executive Officer

 

  TOWER AUTOMOTIVE HOLDINGS II(a), LLC       By:     /s/ Mark M. Malcolm    
Name:  Mark M. Malcolm     Title:  President and Chief Executive Officer

 



  TOWER AUTOMOTIVE HOLDINGS II(b), LLC         By:    /s/ Mark M. Malcolm    
Name:  Mark M. Malcolm     Title:  President and Chief Executive Officer



  

[Signature Page to Amendment No. 1 to Amended and Restated Revolving Credit and
Guaranty Agreement]

 

 

 

 

  TOWER AUTOMOTIVE OPERATIONS USA I, LLC       By:     /s/ Mark M. Malcolm    
 Name:  Mark M. Malcolm      Title:  President and Chief Executive Officer

 

  TOWER DEFENSE & AEROSPACE HOLDINGS, LLC       By:     /s/ Michael Rajkovic    
 Name:  Michael Rajkovic      Title:  President

 

  TOWER ACQUISITION COMPANY II, LLC       By:     /s/ Mark M. Malcolm    
 Name:  Mark M. Malcolm      Title:  President and Chief Executive Officer

 

  TOWER DEFENSE & AEROSPACE, LLC       By:     /s/ Michael Rajkovic    
 Name:  Michael Rajkovic      Title:  President

 

  TOWER INTERNATIONAL REAL ESTATE COMPANY, LLC       By:     /s/ Mark M. Malcolm
     Name:  Mark M. Malcolm      Title:  President and Chief Executive Officer

 

  TA HOLDINGS FINANCE, INC.       By:     /s/ Mark M. Malcolm      Name:  Mark
M. Malcolm      Title:  President

 

[Signature Page to Amendment No. 1 to Amended and Restated Revolving Credit and
Guaranty Agreement]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as Agent, Issuing Lender, Swing Line Lender and
Lender       By:    /s/ Richard W. Duker      Name:  Richard W. Duker    
 Title:  Managing Director        

 

  CIT BANK, as Lender       By:    /s/ Neal Legan      Name:  Neal Legan    
 Title:  Managing Director

 



  CITIBANK, N.A., as Lender        By:    /s/ Stephanie Sanders    
 Name:  Stephanie Sanders      Title:  Vice President      



 

  GOLDMAN SACHS BANK USA, as Lender       By:    /s/ Michelle Latzoni    
 Name:  Michelle Latzoni      Title:  Authorized Signatory

 

  RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens,  N.A., as Lender  
    By:    /s/ James G. Zamborsky      Name:  James G. Zamborsky    
 Title:  Vice President

 

  WELLS FARGO CAPITAL FINANCE, LLC, as Lender       By:    /s/ Todd Nakamoto    
 Name:  Todd Nakamoto      Title:  SR Relationship Manager

 

[Signature Page to Amendment No. 1 to Amended and Restated Revolving Credit and
Guaranty Agreement]

 

 

 

 

